 

 

Case 2:19-mj-02820 Document 1 Filed on 07/23/19 in TXSD Page 1 of 3

* Sautht®d State
AUER OF Tee
A091 (Rev, 8/01) Criminal Complaint JUL 2 3

UNITED STATES DISTRICT COURT ayy, 2019 :
SOUTHERN DISTRICT OF TEXAS rade, Ca |
of |
UNITED STATES OF AMERICA Court

Vv CRIMINAL COMPLAINT

 

Dennis Xavier ZELAYA ‘
™_ " Case Number: Q: iQ m 820

|, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about 7/22/2019 in Kenedy County, in the
(Date)

Southern District of Texas defendant(s). Dennis Xavier ZELAYA

did knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained in the United
States in violation of law, transport, or move or attempt to transport or move such alien within the United States by
means of transportation or otherwise, in furtherance of such violation of law

 

 

 

in violation of Title 8 United States Code, Section(s) 1324
| further state that | am a(n) Special Agent and that this complaint is based on the
following facts: Official Title

See Attached Affidavit of HSI Special Agent Arturo Rocha, Jr.

Continued on the attached sheet and made a part of this complaint: [x] Coke o

Signaturéof G¢mplainant

 

Arturo Rocha, Jr.

Sworn to before me and signed in my presence, Printed Name of Complainant
and probable cause found on:

July 23, 2019 ~-") Caypus Christi, Texas)»
Date

B. Janice Ellington _U.S. Magistrate Judge
Name and Title of Judicial Officer

 

 

 

 

 

 
 

 

 

_ Case 2:19-mj-02820 Document1 Filed on 07/23/19 in TXSD Page 2 of 3

AFFIDAVIT

PROBABLE CAUSE:

On July 22, 2019, at approximately 5:25 am, Border Patrol Agent (BPA) Eufracio Perez was
working primary inspection duties at the Javier Vega Jr. United States Border Patrol Checkpoint
near Sarita, Texas. Assisting BPA E. Perez was BPA Michael Perez and his canine partner
Bruno.

A white, 2001 International (tanker style) fuel truck driven by Dennis Xavier ZELAYA
(ZELAYA) came to a stop and BPA E. Perez asked ZELAYA if he was a United States citizen
to which he replied he was. BPA E. Perez noticed ZELAYA answered in a shaky voice and
appeared nervous. When asked, ZELAYA responded he did not know where he was headed and
did not know who the owner of the fuel truck was. ZELAYA claimed he had been working with
the company for six months and had gotten a call to pick up the fuel truck in the (Rio Grande)
Valley and take it to some unknown place in Corpus Christi, Texas. BPA M. Perez advised that
canine Bruno had alerted to the rear of the fuel truck.

At secondary inspection, canine Bruno again alerted to the rear of the fuel truck, BPA M. Perez

climbed to the top of the fuel truck, opened one of three hatches and observed a window air
conditioning unit. He then attempted to open the second hatch but felt someone pull the hatch
down. Once BPA M. Perez was able to open the hatch, he observed numerous people.

BPA Miguel Cariaga helped remove 21 people from inside the fuel truck and determined they
were all illegally present in the U.S. ZELAYA and the 21 illegal aliens were arrested.

PRINCIPAL MIRANDA WARNING AND STATEMENTS: Dennis Xavier ZELAYA

The following statements are summarized, for a complete statement refer to the Border Patrol
event report.

ZELAYA was read his Miranda Warnings by BPA E. Perez. ZELAYA indicated he understood
his rights and elected to waive them. ZELAYA admitted he knew he was transporting illegal
aliens but did not know exactly how many. ZELAYA indicated he was to be paid $15,000 by an

unknown man he met in Houston, Texas.

ZELAYA voluntarily provided a video statement to Intelligence BPAs Emesto Reyna and
Alejandro Benavides. ZELAYA provided additional details of the smuggling arrangements.

MATERIAL WITNESS VIDEO STATEMENTS:

The following statements are summarized, for a complete statement refer to the Border Patrol
event report. BPAs informed all 21 illegal aliens of their rights and interviewed them. No alien
claimed to have seen ZELAYA while being loaded into the fuel truck. No exculpatory
statements were given.

MATERIAL WITNESS: Dunia Yamileth Gomez-Gomez stated she is a citizen of Honduras and
last entered the United States on July 11, 2019 by illegally crossing the Rio Grande river near

1

 

 

 
 

 

 

_ Case 2:19-mj-02820 Document 1 Filed on 07/23/19 in TXSD Page 3 of 3

Hidalgo, Texas. She stated that after crossing the river she and the rest of the group were taken
to a warehouse where she remained for about 8 days. She said she was later moved to another
house with an unknown female and remained there for about 2 days. She indicated the fuel truck
atrived at a remote location where she was staging and that it parked near some brush that was a
short distance from the property. She stated the unknown female instructed the group on how to
load into the fuel truck. She admitted she was afraid of being inside the fuel truck as it was dark
and hot. She said she and the others were given water bottles. She does not believe she would
be able to get out of the fuel truck in case of an emergency. She claimed she has not yet paid
anyone, but her destination was Maryland.

MATERIAL WITNESS: Uri Enoc AQUINO-Medina stated he is a citizen of El Salvador. He ~
claims to have illegally crossed the Rio Grande River near Hidalgo, Texas on July 19, 2019 at
about 11:30 pm and walked for about five minutes with about 20 other people until they reached
a house they stayed at for a couple of hours. He stated he was taken to two different houses
before being placed inside the fuel truck. He said that at the second house there were a total of
nine individuals and there was no caretaker while at the house. He indicated that he along with
four other individuals were later picked up by a female and taken the house where they were
eventually loaded into the fuel truck by the same female. He stated he sat at the back of the fuel
truck and felt air come in from the hatches on top. He said they travelled for two hours with no
food but did have water that was passed out to everyone. He stated he was afraid of dying inside
the fuel truck with no way to get out in case of an emergency. He admitted he paid money in El
Salvador to get smuggled into the United States and his destination would be Chicago.

AUSA Lance Watt was notified and explained the facts of the case and accepted prosecution
against Dennis Xavier ZELAYA for violation of Title 8 USC, Section 1324, Alien Smuggling.

 

 

Arturo Rocha, ih, Special Agent

Homeland Security Investigations

SWORN AND SUBSCRIBED before me on this 23th of June 2019.

 

United States Magistrate Judge

 

 
